Title: Enclosure: Statement of Conflict between Pennsylvania and Virginia, 20 December 1791
From: Jefferson, Thomas
To: Washington, George


EnclosureStatement of Conflict between Pennsylvania and Virginia
A statement of facts concerning the proclamation of Governor Mifflin issued against Francis McGuire, Baldwin Parsons, and Absalom Wells, as attested by the two Representatives from the County of Ohio.
A Mr. Davies formerly of Maryland, removed into Virginia, and settled near the Pennsylvania line as it was then supposed to run. He brought with him a negroe who was born and bred up in his family. Some years after his removal, Commissioners were appointed to ascertain the Boundary line between the two  States, and in running it, this Mr. Davies was thrown into the State of Pennsylvania. Shortly afterwards he was advertised of a law in Pennsylvania, which would deprive him of his property after the expiration of six months, and fine and punish him into the bargain.
In order to avoid these unexpected calamities, he sent his negroe a few miles from him across the line into Virginia, where he hired him to a Mr. Miller. A certain club, called by way of derision the “Negroe club,” and said to be an arm of the “Pennsylvania society for the abolition of slavery,” seduced this negroe back again into Pennsylvania, where, after indenting him for 6 or 7 years as a compensation to themselves for their humanity, according to their constant custom, he was to have the benefit of the Pennsylvania Law and be free. Mr. Miller fearing that he should be liable to pay Mr. Davies for the negro, advertised him. Mr. McGuire, Mr. Parsons and Mr. Wells, gentlemen of the most unexceptionable characters, of great respectability and of independent property, roused with indignation at the nefarious practices of this negroe club, and importuned by their neighbours to step forth in defence of their property, went out in search of the negroe, found him and brought him home. For this, they are branded with infamy by the proclamation of Pennsylvania, and are charged moreover with having fled from justice; when the fact is, that they have never removed from their usual places of abode in Virginia, or attempted in any way to elude justice. They have been into Pennsylvania, and into the very County of Washington where they were indicted, and at the very Court House of that County when the people were assembled, not once but frequently since, and always unmolested.
The facts concerning the proclamation issued against Francis McGuire and Samuel Brady, attested by the same gentlemen, are as follows.
A Mr. Ryley’s family in February or March last, consisting of 7 persons, were attacked by a party of indians: Two of them were taken prisoners, and the remaining five murdered: The people armed and pursued them, but in vain: They returned, and sent out spies to watch their motions and to discover their tracks if possible: Their tracks were discovered: A letter was dispatched to Capt. Wells of the Pennsylvania militia to join the Virginia party: He did so: They went out again in pursuit of the indians (Capt. Brady an old continental and distinguished officer attending as a volunteer under Capts. Wells and McGuire) and they were overtaken some where near Big Beaver creek in Pennsylvania: four of them were killed: Capt. Wells killed one with his own hands, and scalped him: Capt. Brady did not even fire his gun: But yet Capt. Brady, the Virginian and a volunteer, is branded and proclaimed, whilst Capt. Wells the Pennsylvanian, who took the command in conjunction with McGuire is uncensured and unnoticed.
